
	
		III
		111th CONGRESS
		1st Session
		S. RES. 353
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mrs. Hagan (for herself,
			 Mr. Johanns, Mr. Brown, Mr.
			 Levin, Mr. Begich,
			 Mr. Tester, Mr.
			 Feingold, Mr. Burris,
			 Ms. Mikulski, Mr. Dodd, and Ms.
			 Stabenow) submitted the following resolution; which was referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		
			November 18, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of
		  American Education Week.
	
	
		Whereas the National Education Association has designated
			 November 15 through November 21, 2009, as the 88th annual observance of
			 American Education Week;
		Whereas public schools are the backbone of democracy in
			 the United States, providing young people with the tools needed to maintain the
			 precious values of freedom, civility, and equality in our Nation;
		Whereas by equipping young people in the United States
			 with both practical skills and broader intellectual abilities, public schools
			 give young people hope for, and access to, a productive future;
		Whereas people working in the field of public education,
			 including teachers, higher education faculty and staff, custodians, substitute
			 educators, bus drivers, clerical workers, food service professionals, workers
			 in skilled trades, health and student service workers, security guards,
			 technical employees, and librarians, work tirelessly to serve children and
			 communities throughout the Nation with care and professionalism; and
		Whereas public schools are community linchpins, bringing
			 together adults, children, educators, volunteers, business leaders, and elected
			 officials in a common enterprise: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of American Education Week; and
			(2)encourages the
			 people of the United States to observe American Education Week
			 by reflecting on the positive impact of all those who work together to educate
			 children.
			
